Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-7, 9, 12-15, 18-21 are pending in the current application.
2.	This application is a 371 of PCT/US17/16065 02/01/2017, which claims benefit of 62/289,671 02/01/2016.
Response to Restriction/Election
3.	     Applicant’s election of group I and the species, ARK-131, in the reply filed on September 30, 2020 is acknowledged.  The election was made without traverse.  This requirement of June 30, 2020 was improper since groups II-VI are all drawn to Formula II.  Intraclaim restriction is improper where species or subgeneric embodiments falling under the genus are restricted from the parent genus.  As such the revised groups are shown below:
Group I, claim(s) 1, drawn to a compound of Formula I.
Group II, Previous claims 2, 4 and 6, 7, 9, 12, drawn to a compound of Formula II.
Group III, Previous claims 3 and 8, drawn to a compound of Formula III.
Group IV, Previous claim 16, drawn to an RNA conjugate.
Group V Previous claim 17, drawn to a method of identifying a small molecule that binds to and modulates the function of a target RNA.
The restriction requirement between inventions II-VI, as set forth in the Office action mailed on June 30, 2020, has been reconsidered in view of the genus species relationship since all the claims in groups II-VI were of formula II. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 	According to the applicants’ representative claims 1, 4-6, 12-15, 18 and 21 read on the elected species.  Claims 18 and 21 do not read on the elected species since ARK 131 has an amide group bearing a BOC protected methylamine linked via an alkyloxyalkyl amide group.  CPNQ has a Cl atom at the position para to the acyl piperazine.
	
    PNG
    media_image1.png
    360
    663
    media_image1.png
    Greyscale

According to the argument the BOC group is RMod, able to modify RNA, while the linker is the amide bearing the alkoxyalkylmethylamine.  Claim 6 refers to the specification to define T1, which is improper, however after reviewing the Figures 46-53 the examiner cannot find the T1 of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “a SMN2 ligand selected from those shown in Figure 34” does not comply with 112 (b).  Claims should be self-contained. Claims consisting only in a reference to the disclosure are not allowed except in design case.  A claim which refers to the specification defeats the purpose of a claim. See Ex Parte Fressola 27 USPQ2d 1608.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) claims 1, 4-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 20150203442 A1.  Wang teaches various anticipatory compound of the instant claims where in Formula I Ligand is a substituted anthracene, including those in Figure 1c, where the T1 is various including alkyl, PEG and the RNA modifying moiety RMod is various including alkyl halide in MG6 and MG7,  BOC (which is said to be an RMod in the elected species) in MG9. Other examples are given in Figure 10 - 17 with sulfonyl halides, azides, additional alkyl halides. Compound 19 on page 20 has a BOC group.
7.	Claim(s) claims 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moumne “Tether influence on the binding properties of tRNALys3 ligands designed by a fragment-based approach”  Organic & Biomolecular Chemistry (2010), 8(5), 1154-1159.  Moumne teaches anticipatory compound of the instant claims where in Formula I Ligand is a substituted aryl or heteroaryl ketones, where the T1 is various including traizine, traziole, alkyl, and cycloalkyloxy, RMod is the BOC  in compounds 4a-g and 9 (which is admittedly an RMod in the elected species). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

“The NMR TROSY experiments showed that 1,3,5-triazine 10 interacts selectively with the D stem, with a dissociation constant of 1.4 mM, and targets the same part of the RNAas the same imino proton involved in the interaction (Fig. 6).” Binding interactions in Figure 4 b describe the interaction of the DACP and different aromatic ketones. They “are able to specifically bind the D stem of tRNA” meeting the limitation of claim 12.
8.	Claim(s) claims 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan “Covalent Small-Molecule–RNA Complex Formation Enables Cellular Profiling of Small-Molecule–RNA Interactions” Angew. Chem. Int. Ed. 2013, 52, 10010 –10013. Guan teaches anticipatory compounds of the instant claims at Figure 1, as 2H-4-CA and 2P-4-CA.  “The compound, 2H4, is comprised of a peptoid scaffold that displays two copies of the RNA-binding module Ht (Figure 1 B),”  which is the ligand and T1 is various including alkyl, RMod is the “reactive group (XL)” “ a derivative of chlorambucil, is highlighted with gray boxes” Figure 1. The compound binds the 5’CUG/3’GUC motif, which is a loop.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 4-5, 12-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  To satisfy the written description requirement applicant must convey with reasonable clarity to one skilled in the art, as of the filing date that applicant was in possession of the claimed invention.  Applicant’s claims are drawn to compounds that bind RNA via a ligand element, which are tethered to a RNA modifying moiety.  The specification gives little guidance as to what these compounds are outside some functional description of something that binds RNA then has an element that reacts with it covalently.  Paragraph [0190] defines the RNA binder as:
	[0190] The design and synthesis of novel, small-molecule ligands capable of  binding RNA represents largely untapped therapeutic potential.  Certain  small-molecule ligands including macrolides (e.g., erythromycin, azithromycin),  alkaloids (e.g., berberine, palmatine), aminoglycosides (e.g., paromomycin,  neomycin B, kanamycin A), tetracyclines (e.g., doxycycline, oxytetracycline),  theophyllines, ribocil, triptycenes, and oxazolidinones (e.g., linezolid, tedizolid) are known to bind to RNA, paving the way for the search for small  molecules as RNA targeting drugs.  Furthermore, it has now been found that certain compounds comprising a quinoline core, of which CPNQ is one, are  capable of binding RNA.  

While some of the elements may bind RNA, “paving the way for the search for small molecules” having additional functions is not a description of the compounds claimed.  Thomas “Targeting RNA with Small Molecules” Chemical Reviews, 2008, Vol. 108, No. 4 1172-1224,



Thomas also discusses the fact that it is the RNA secondary structure that is important, 
Those concerned with RNA-ligand interactions, whether small molecule or protein, generally give greater weight to secondary structure, as ligand binding sites typically consist of a single type of secondary structure. Thus, from a targeting perspective, secondary structure becomes the key determinant in defining the drugability of a particular RNA. Furthermore, the notion of disrupting tertiary structure with a small molecule binder is ultimately a question of how to prevent two secondary structures from interacting. As different RNAs from the transcriptome present a multitude of secondary structures, selectivity between RNA targets can be envisioned through recognition of a specific combination of secondary structures

Bevilacqua “Genome-Wide Analysis of RNA Secondary Structure” Annu. Rev. Genet. 2016. 50:235–66 explains the complexity of  RNA secondary structure and the complexity.  Basically there is no way to predict the structure.  
At the most basic level, RNA secondary structure consists of base-paired and unpaired nucleotides from which arise the stem and loop structure of hairpins, bulges, and pseudoknots in which trans-loop base pairing occurs (Figure 1). Base pairs are either canonical (for example, A-U and G-C) or noncanonical (among which the G·U wobble is the most common example). Each base pair has an associated contextual free energy. From this fundamental knowledge, along with extensive experimental measurements on melting of short oligonucleotide structures, a set of nearest-neighbor parameters, so-called Turner rules (76, 128), was developed. These rules can be applied to a given RNA sequence to predict its secondary structure via free energy minimization, and they form the basis of in silico methods of RNA structure prediction, as provided in several widely used programs, e.g., RNAstructure (87), the ViennaRNA package (66), and Mfold (73). Elevated temperatures tend to unfoldRNA;thus, the RNAstructure program (69) andViennaRNA (66) have incorporated temperature as a component of structure prediction. 


The problem is that RNA is not monolithic and has many different secondary structures.  Tran “Identifying the preferred RNA motifs and chemotypes that interact by probing millions of combinations” Nature communications (2012), 3, 1125, screened 3 million compounds and came up with only small set of compounds that had the property of RNA binding. According to Tran, “[T]argeting RNA with small molecules is an extremely challenging area”.  After all that work out of 3 million compounds only it was shown that indole, 2-phenyl indole, 2-phenyl benzimidazole
and pyridinium chemotypes allow for specific recognition of RNA motifs.  According to Hanif “Selective Small Molecule Recognition of RNA Base Pairs” : ACS Comb. Sci. 2018, 20, 482−491,  “A void exists in the availability of small molecules capable of targeting RNA base pairs.”  Hanif screened a large number of candidates and found that “all binders were derivatives of benzimidazoles”.  
According to the specification the binding group is linked via a tether to Rmod, which  reacts with RNA.  The state of the art is not as presented in the claims that RNA binding is occurring independently of the T1 tether or the RNA modifying group.  The binding of the RNA binder is influenced by the tether and modifying group, as discussed in Moumne on page 1154,
A fragment-based approach has emerged over the last few years as a new method for lead identification and is now a well-established strategy for drug discovery.1,2 The goal is to build drug leads in pieces, through the identification of weak binding fragments that are next, either expanded or linked together. The linking of two fragments that can simultaneously occupy non-overlapping regions into a larger compound can, under optimal conditions, give an additive effect on binding energies and moreover, entropic benefits will add to this energetic profit.3 In principle, the linkers should not perturb the optimal binding geometry of the two fragments. However, it is difficult to link two fragments without distorting the 4 Plus, the linker itself can have unfavorable interactions5 or develop conformational strain,6 thus causing energetic penalties. These observations indicate that the linkage strategy is crucial and can dramatically influence the binding properties of the final compounds. As a consequence, many fragment-based ligands are suboptimal binders because they do not reach the expectation of additive binding energies of the fragments pieces. Thus, identifying a linker that allows the appropriate presentation of the two binding elements may be as important as the design of the fragments. This can only be achieved by iterative optimization and binding measurements. In several reported studies, the optimization of the length and geometry of the linker lead to a great enhancement of the compound potency.7 However, due to limitations in linker chemistry, it is not always trivial to change these parameters without modifying the chemical nature of the tether.

Mounme further explains that the linker is even more important in the RNA binding subfield,
The optimization of the linking strategy is an effective way to enhance the efficiency of a ligand discovered in a fragment based approach and this strategy has been frequently outlined for the optimization of ligands for proteins bearing a single binding pocket.1 The situation is different when working on ribonucleic targets, since topologically complex RNAs are known to potentially possess multiple binding sites. 

The RNA modifying group is described as “a modifying moiety (or  "warhead") that forms a covalent bond to one or more 2'-OH of the target RNA;” and  by some examples “[0231] Further examples of covalent modifier moieties suitable for use in the present invention are described in WO 2015/054247, US 2014/0154673, and U.S.  Pat.  No. 8,313,424, each of which is hereby incorporated by reference.” The last reference appears to contain a typographical error and is drawn not to covalent modifier moieties but to amusements.
According to the MPEP §2163 I. A. “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.  The claimed invention as a whole may not be Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  Applicants have disclosed some assays on paragraph [0593] ff:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    252
    567
    media_image5.png
    Greyscale

ARK-000013 does not appear to have a reactive functional group that could modify RNA, since the terminal groups are amines.


    PNG
    media_image6.png
    260
    757
    media_image6.png
    Greyscale

None of these assays are for the claimed function.  No compounds have been shown to bind and modify RNA. The elected species does not appear to have the claimed function since it is a protected amine and cannot react.  There is no correlation in the specification of the biological 
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.
The specification, does not provide any specific correlation between a particular structural property and the claimed function. The working examples show that no compounds meet the 
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (W.D.N.Y. 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the Court of Appeals for the Federal Circuit), the District Court wrote, “The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process.”
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds.” Nowhere, however, does it specify which “peptides, polynucleotides, and small organic molecules” have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 U.S.P.Q.2d 1609), which adopted the standard set forth in the Patent and Trademark inter alia, “functional characteristics when coupled with a known or disclosed correlation between function and structure ... .” Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 U.S.P.Q.2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims.
The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 U.S.P.Q.2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 U.S.P.Q.2d at 1605-06 (1993), the CAFC found that “a mere wish or plan for obtaining the claimed chemical invention” is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).  
            The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims 1, 4-5, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of copending Application No. 17/060,602. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘602 application is drawn to the CPNQ embodiment of claims 4-5, which is drawn out in withdrawn claims 19-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625